DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 2016/208116 (hereinafter WO’116).
With respect to claim 1, WO’116 teaches a secondary battery (Figure 1) comprising:
a first oxide semiconductor/(layer (16)) (page 2 of translation) having a first conductivity type;
a first charging layer (18a) disposed on the first oxide semiconductor layer (16) (as illustrated), the first charging layer (18/18a) composed by comprising a first insulating material/(silicone) (Figure 2, 28) (page 3, last full paragraph) and a second oxide semiconductor (26)/(titanium dioxide, tin oxide or zinc oxide, or a combination thereof or some) (as illustrated) (page 3, 3rd and 4th full paragraphs), the second oxide semiconductor (26) having the first conductivity type;
a third oxide/(NiO) semiconductor layer (20) having a second conductivity type disposed on the first charging layer (18/18a) (page 3, 5th paragraph) (as illustrated); and
a hydroxide layer disposed/(is formed upon charging) between the first charging layer (18) and the third oxide/(NiO) semiconductor layer (20), the hydroxide layer containing a hydroxide of a metal/(Ni) constituting the third oxide/(NiO) semiconductor layer (20) (page 3, 5th paragraph) – since WO’116, similar to the instant disclosure, teaches a secondary battery that can be charged and discharged (page 2, bottom 3rd para.), and teaches wherein the third oxide semiconductor layer (20) comprises NiO (page 3, 5th paragraph), then it would be expected that upon charging the battery, the hydroxide layer would form, similar to the instantly disclosed battery.
	With respect to claim 2, WO’116 teaches a second charging layer (18b) disposed between the first charging layer (18a)/(page 3, 3rd and 4th full paragraphs) and the hydroxide layer – as set forth in above.
With respect to claim 3, WO’116 teaches wherein the second charging layer (18b) comprises a second insulating material (page 4, 3rd full paragraph).
With respect to claim 4, WO’116 teaches wherein the second charging layer (18b) comprises a second insulating material/(page 4, 3rd paragraph) and a conductivity adjusting material)/(titanium dioxide, tin oxide or zinc oxide, or a combination thereof or some) (page 3, 3rd and 4th full paragraphs).
With respect to claim 5, WO’116 teaches wherein the first charging layer (18) comprises a porous structure (as illustrated in Figure 2).
With respect to claim 6, WO’116 teaches wherein the second oxide semiconductor comprises at least one oxide selected from the group consisting of an oxide of Ti, an oxide of Sn, an oxide of Zn, and an oxide of Mg)/(titanium dioxide, tin oxide or zinc oxide, or a combination thereof or some) (page 3, 3rd and 4th full paragraphs).
With respect to claim 7, WO’116 teaches wherein the conductivity adjusting material comprises an oxide of a semiconductor having the first conductivity type or an oxide of a metal/(titanium dioxide, tin oxide or zinc oxide, or a combination thereof or some) (page 3, 3rd and 4th full paragraphs).
With respect to claim 8, WO’116 teaches wherein the conductivity adjusting material comprises at least one oxide selected from the group of consisting of an oxide of Sn, an oxide of Zn, an oxide of Ti, and an oxide of Nb - (titanium dioxide, tin oxide or zinc oxide, or a combination thereof or some) (page 3, 3rd and 4th full paragraphs).
With respect to claim 9, WO’116 teaches wherein the second insulating material (28) comprises SiO2/(page 4, 3rd full paragraph), and the conductivity adjusting material comprises SnOx/(titanium dioxide, tin oxide or zinc oxide, or a combination thereof or some) (page 3, 3rd and 4th full paragraphs).
With respect to claim 10, WO’116 teaches wherein the second insulating material (28) comprises SiOx (page 4, 3rd full paragraph) formed as a film from silicone oil (page 4, 3rd full paragraph).
With respect to claim 11, WO’116 teaches wherein the first insulating material (28) comprises SiO2/(page 4, 3rd full paragraph), and the second oxide semiconductor comprises TiO2/(titanium dioxide, tin oxide or zinc oxide, or a combination thereof or some) (page 3, 3rd and 4th full paragraphs).
Regarding limitations recited in claim 12 which are directed to a manner of operating disclosed device (i.e. wherein an energy density is adjusted by controlling an additive amount of the conductivity adjusting material), neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to adjust the amount of conductivity adjusting material in order to achieve the desired energy density level).
With respect to claim 13, WO’116 teaches wherein the third oxide semiconductor layer comprises nickel oxide (NiO), and the hydroxide layer comprises at least any one of nickel hydroxide (Ni(OH)2) or nickel oxyhydroxide (NiOOH) - since WO’116, similar to the instant disclosure, teaches a secondary battery that can be charged and discharged (page 2, bottom 3rd para.), and teaches wherein the third oxide semiconductor layer (20) comprises NiO (page 3, 5th paragraph), then it would be expected that upon charging the battery, the hydroxide layer would form, similar to the instantly disclosed battery, such that the hydroxide layer would comprise at least any one of nickel hydroxide (Ni(OH)2) or nickel oxyhydroxide (NiOOH).
With respect to claim 14, WO’116 teaches wherein:
the third oxide semiconductor layer comprises nickel oxide (NiO) (page 3, 5th paragraph); and the hydroxide layer comprises a laminated structure/(page 3, 6th full paragraph teaches that the electrodes comprise a laminated structure) in which both of nickel hydroxide (Ni(OH)2) and nickel oxyhydroxide (NiOOH) are mixed, and the nickel hydroxide (Ni(OH)2) is contacted with the third oxide semiconductor layer, and the nickel oxyhydroxide (NiOOH) is contacted with the second charging layer - since WO’116, similar to the instant disclosure, teaches a secondary battery that can be charged and discharged (page 2, bottom 3rd para.), and teaches wherein the third oxide semiconductor layer (20) comprises NiO (page 3, 5th paragraph), then it would be expected that upon charging the battery, the hydroxide layer would form as instantly claimed above, similar to the instantly disclosed battery.
With respect to claim 15, WO’116 teaches wherein:
the third oxide semiconductor layer comprises nickel oxide (NiO) (page 3, 5th paragraph); and the hydroxide layer comprises the nickel oxyhydroxide (NiOOH) when fully charged, and comprises the nickel hydroxide (Ni(OH)2) when fully discharged - since WO’116, similar to the instant disclosure, teaches both a secondary battery that can be charged and discharged (page 2, bottom 3rd para.), and teaches wherein the third oxide semiconductor layer (20) comprises NiO (page 3, 5th paragraph), then it would be expected that upon charging the battery, the hydroxide layer would form, similar to the instantly disclosed battery, such that the hydroxide layer comprises the nickel oxyhydroxide (NiOOH) when fully charged, and comprises the nickel hydroxide (Ni(OH)2) when fully discharged.
With respect to claim 16, WO’116 teaches, wherein the nickel hydroxide (Ni(OH)2) is changed to the nickel oxyhydroxide (NiOOH) at a time of charging - since WO’116, similar to the instant disclosure, teaches a secondary battery that can be charged and discharged (page 2, bottom 3rd para.), and teaches wherein the third oxide semiconductor layer (20) comprises NiO (page 3, 5th paragraph), then it would be expected that upon charging the battery, the hydroxide layer would form, similar to the instantly disclosed battery, such that the nickel hydroxide (Ni(OH)2) is changed to the nickel oxyhydroxide (NiOOH) at a time of charging.
With respect to claim 17, WO’116 teaches wherein the nickel oxyhydroxide (NiOOH) is changed to the nickel hydroxide (Ni(OH)2) at a time of discharging - since WO’116, similar to the instant disclosure, teaches a secondary battery that can be charged and discharged (page 2, bottom 3rd para.), and teaches wherein the third oxide semiconductor layer (20) comprises NiO (page 3, 5th paragraph), then it would be expected that upon charging the battery, the hydroxide layer would form, similar to the instantly disclosed battery, such that the nickel oxyhydroxide (NiOOH) is changed to the nickel hydroxide (Ni(OH)2) at a time of discharging.
	With respect to claim 18, WO’116 teaches wherein the hydroxide layer is formed by periodically applying a pulse voltage between the third oxide semiconductor layer and the first oxide semiconductor layer - since WO’116, similar to the instant disclosure, teaches a secondary battery that can be charged and discharged (page 2, bottom 3rd para.), and teaches wherein the third oxide semiconductor layer (20) comprises NiO (page 3, 5th paragraph), then it would be expected that upon charging the battery, the hydroxide layer would form as instantly claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							4/7/2021Primary Examiner, Art Unit 1725